Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 29, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  149001                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  JACKIE BROMLEY, KELLY JANOWIAK,                                                                                    Justices
  ANN TURK, and HELEN SMITH,
            Plaintiffs-Appellants,
  v                                                                SC: 149001
                                                                   COA: 312901
                                                                   Mason CC: 12-000249-CZ
  RONALD A. MALLISON, SR. and ALICE
  MALLISON,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 18, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 29, 2014
           s0721
                                                                              Clerk